IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 45,219-02


EX PARTE DOMINIQUE JEROME GREEN, Applicant





ON MOTION FOR EXTRAORDINARY RELIEF
FROM HARRIS COUNTY



 Price, J., filed a statement dissenting to the dismissal of the Motion for
Extraordinary Relief.


S T A T E M E N T



	A Harris County jury convicted the applicant on the basis of evidence processed at
the Houston Police Department crime lab.  The reliability of the crime lab and the evidence
processed there has been called into serious question.  Houston Police Chief Harold Hurtt
has said, "I think it would be very prudent for us as a system, a criminal justice system, to
delay further executions until we've had an opportunity to re-examine evidence that played
a particular role in the conviction of an individual that was sentenced to death."  The
Houston Police Chief does not have confidence in the reliability of the evidence used in
cases such as the applicant's.
	In his application for original habeas corpus relief, the applicant notes that serious
concerns have been raised about the firearms identification unit of the HPD crime lab.  The
applicant's conviction was based on firearms identification evidence.  Until these concerns
have been addressed, I would not execute any defendant whose conviction was had on the
basis of evidence processed at the HPD crime lab.
	Because a death sentence cannot be reversed once carried out, I would grant a stay
of execution in this case until the evidence used to convict the applicant can be
independently verified.  I suggest that there be a moratorium on all executions in cases
where convictions were had based on evidence from the HPD crime lab until the reliability
of the evidence has been verified.
	Because a majority of the Court votes otherwise, I respectfully dissent.

Filed:  October 21, 2004.
Publish.